Title: The Pennsylvania Convention to James Burd: a Circular Letter, 19 July 1776
From: Pennsylvania Convention
To: Burd, James


During Washington’s visit to Congress in late May and early June, the decision had been reached to establish a flying camp, or mobile reserve, to assist in defending New York. Congress set its size at 10,000 men, 6,000 of them Pennsylvanians. In late June the Pennsylvania provincial conference, in the absence of any other governmental authority, urged local committees to provide the troops; but the response was so slow that in early July all militiamen who were in readiness were ordered into New Jersey to provide support until the flying camp came into being. On July 19 the Pennsylvania convention received word from Congress that the associators’ march, retarded by false reports, should be expedited. The result was circular letters of the same day from the convention to local committees and to the commanding officers of militia, urging them to have the troops on the road without delay. The letter we publish was addressed to the commander of the fourth Lancaster County battalion.
 
Sir:
Philadelphia, July 19th, 1776.
The Congress of the United States of America, having recommended to this Convention to hasten, with all possible expedition, the march of the associators of this province into New Jersey, agreeable to a former request of Congress, we do earnestly recommend and require you to send forward into New Jersey your battalion, or as many companies as can possibly be armed, with all possible expedition, yielding a most exact obedience to the orders you may receive from this Convention, or from your superior officer, wholly disregarding all reports concerning the countermanding of orders received by you for marching the militia of this province, as such may be propagated by our enemies for wicked and destructive purposes. If you send forward only two companies, the second major is to march with them; if only three, the lieutenant-colonel, or first major; if only four, the lieutenant-colonel and second major; if only five, the colonel and both majors; if six, or the whole battalion, then all the field-officers.
  Signed by Order of the Convention. Benj. Franklin
To James Burd, Esq., Colonel of his Battalion of the County of Lancaster.
